NOT FOR PUBLICATION                         FILED
                        UNITED STATES COURT OF APPEALS                     FEB 7 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 MUSHEGH PARUNAKYAN; et al.,                       No.13-70367

     Petitioners,                                  Agency Nos.A097-359-658

           v.                                            A097-359-659
                                                         A097-359-660
 DANA J. BOENTE, Acting Attorney                         A097-359-661
 General,                                                A097-359-662


          Respondent.                              MEMORANDUM*

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                        Argued and Submitted December 7, 2016
                                 Pasadena, California

Before: PREGERSON, TASHIMA, and CALLAHAN, Circuit Judges.

      Petitioner Mushegh Parunakyan, a native and citizen of Armenia, seeks

review of the Board of Immigration Appeals’ (“Board”) decision dismissing his

appeal of an immigration judge’s (“IJ”) order denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
(“CAT”).

      Parunakyan contends that the Board erred in finding that he did not qualify

for an exception to the requirement that an asylum-seeker file his application

within one year of entering the United States. 8 U.S.C. § 1158(a)(2)(B); 8 C.F.R.

§ 208.4(a)(5). The temporal requirement may be waived in “extraordinary

circumstances,” including, inter alia, where the applicant files within a reasonable

period of time after the expiration of his lawful immigrant status. 8 C.F.R.

§ 208.4(a)(5)(iv). Parunakyan entered the United States in January 1999, but did

not seek asylum until October 2003. This was nearly nine months after his H-1B

visa had expired and approximately four months after his employer had withdrawn

a visa renewal application. For the purpose of deciding this petition, we assume

without deciding that Parunakyan’s delay may fit within the “extraordinary

circumstances” exception and resolve the case on the merits.

      The Board denied Parunakyan relief based on an adverse credibility

determination. We apply the pre-REAL ID Act standard for credibility

determinations because Parunakyan filed his application before the REAL-ID Act

took effect on May 11, 2005. Kaur v. Gonzales, 418 F.3d 1061, 1064 n.1 (9th Cir.

2005). We uphold the Board’s credibility determination if it is based on

inconsistencies that “go to the heart of the asylum claim.” Li v. Ashcroft, 378 F.3d

959, 962 (9th Cir. 2004) (internal quotation marks omitted).


                                          2
      Several inconsistencies go to the heart of Parunakyan’s claim. For example,

despite testifying that he led the Armenian opposition candidate’s youth outreach

efforts and otherwise campaigned for him, Parunakyan could not recount any

specific policies or goals of the youth campaign or the candidate’s political

platform. Moreover, Parunakyan’s account of the circumstances surrounding his

March 16, 1998 election day beating shifted over time. In his narrative statement,

Parunakayan stated that he was at the opposition’s “central headquarters” in

Yerevan on the day of the election, but before the IJ he testified that he was at a

polling station in Abovian in the Kotyk district. Parunakyan’s explanation that

every district has a headquarters was deemed incredible because Parunakyan had

previously stated that the central headquarters was located in Yerevan. Moreover,

Parunakyan’s explanation does not resolve the conflict of whether he was at a

polling station or the campaign’s headquarters (be it a district or central

headquarters). Parunakyan also testified that he was issued a medical certificate

upon being discharged from the hospital in March 1998 after he was beaten by pro-

government forces, but the proffered medical certificate postdates the incident by

more than five years.

      In sum, Parunakyan’s recounting of the facts surrounding his alleged

participation in opposition politics and resulting mistreatment—facts that go to the

heart of his asylum claim—were either vague or inconsistent. See Li, 378 F.3d at


                                           3
962. The Board therefore reasonably denied his asylum application.

      Because we hold that Parunakyan does not satisfy the standard of proof for

asylum, he cannot meet the more demanding standard for withholding of removal,

and so that claim similarly fails. See Lanza v. Ashcroft, 389 F.3d 917, 933 (9th Cir.

2004).

      Finally, Parunakyan’s CAT claim is based on the same testimony the Board

deemed incredible, and the adverse credibility determination undermines any

contention that he is likely to be detained and tortured upon returning to Armenia.

The Board therefore reasonably affirmed the IJ’s denial of Parunakyan’s petition

for CAT relief.

      PETITION FOR REVIEW DENIED.




                                          4
Parunakyan v. Lynch, No. 13-70367                                           FILED
PREGERSON, Circuit Judge, dissenting:
                                                                             FEB 7 2017
        I dissent. I believe that each of the purported inconsistencies cited
                                                                         MOLLYby  the IJ CLERK
                                                                               C. DWYER,
                                                                          U.S. COURT OF APPEALS

can be explained away or are so trivial that they should not be the basis for denying

Parunakyan’s application.

        In 1999, Mushegh Parunakyan fled political persecution in his native

Armenia in search of a better life in the United States. After he obtained

employment and a work visa, Parunakyan’s wife, Aida, and three young children,

Levon, Shoghik, and Karolina, joined him in the U.S. In 2003, Parunakyan was

not able to renew his work visa, and he promptly filed for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). He was

denied all relief and the government has, as of yet, declined to exercise

prosecutorial discretion.

        Parunakyan and his family have built a new life in the U.S. Now, for the

second time in 17 years, the family will be uprooted and forced to start over.

Parunakyan’s now-adult children, who are products of our education system and

members of our community, will be sent to a country that is foreign to them. We

should not deny them the opportunity to use their talents in the country they call

home.

        I decline to be a party to this unkind result.


                                             1